Citation Nr: 1234238	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD) from October 2, 2008. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active and honorable service from March 1970 to October 1971.  He served in Vietnam from September 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Huntington, Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  

The May 2009 rating decision established service connection for PTSD.  A 30 percent evaluation was assigned to this disability, effective from May 16, 2006, followed by a 10 percent evaluation that was effective from October 2, 2008.  

This issue involves the Veteran's dissatisfaction with the initial rating for his PTSD assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has acted accordingly, and the initial rating was first 30 percent and then the current 10 percent.  As this is an initial rating, the provisions of 38 C.F.R. § 3.105(e) (2011) and 38 C.F.R. § 3.344 (2011) do not apply. 

The Veteran submitted a notice of disagreement with the May 2009 decision in August 2009.  He specifically stated that he was appealing the decrease in evaluation for his PTSD, and the arguments he presented were consistent with this statement.  The RO interpreted the notice of disagreement as addressing only the reduction in the initial evaluation from 30 percent to 10 percent, and the issue was listed as such in the March 2010 statement of the case.  The Veteran has not indicated that this interpretation is incorrect.  Furthermore, the Veteran's representative has twice submitted argument in this appeal and on both occasions addressed only the matter of entitlement to an evaluation in excess of 10 percent.  Therefore, as there is no indication that the Veteran disagreed with the initial 30 percent evaluation and as all subsequent communication has been limited to entitlement to an evaluation in excess of 10 percent, the Board will also limit the appeal to review of the 10 percent evaluation.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the initial evaluation for his PTSD should not have been reduced from 30 percent to 10 percent.  He argues that his disability has not improved.  The Veteran notes that his GAF scores are virtually unchanged during this period.  He states that he continues to have problems with anger management, intrusive memories, and occasional sleep problems.  

The record shows that the most recent VA examination of the Veteran's PTSD was the examination conducted in conjunction with the initial claim for service connection in April 2009.  The Veteran argues that this examination contains many inaccuracies about both his symptoms and his personal history.  Give that this examination is now approximately three and a half years old, and given the Veteran's contentions about its inaccuracies, the Board finds that the Veteran should be scheduled for a new VA examination in order to determine the current severity of his PTSD.  

Furthermore, while the record indicates that the Veteran does not receive ongoing treatment for his PTSD, they do show that he received follow up treatment at a VA facility in December 2009.  These records state that he was to return in six months.  However, there are no treatment records dated more recent than December 2009 in the record.  It must be ascertained whether or not the Veteran has received VA treatment since December 2009 and, if so, an attempt must be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records regarding treatment for the Veteran's PTSD subsequent to December 2009 and place them in the record.

2.  After the records requested above have been obtained, schedule the Veteran for a VA PTSD examination.  The claims folder must be made available to the examiner for use in the study of this case, and all lay and medical evidence should be considered.  All indicated tests and studies should be completed, and the nature and severity of the symptoms produced by the PTSD should be recorded.  The effects of the Veteran's PTSD on his employability should be described.  The Veteran's score on the Global Assessment of Functioning (GAF) should be recorded.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


